DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 4 January 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 6, and 11-13; and has introduced new claim 21.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-21, as further amended by Examiner’s Amendment, are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Applicant’s Remarks, filed 4 January 2021, with respect to the objection to claims 1 and 6 have been fully considered and are persuasive.  The objection to claims 1 and 6 has been withdrawn. 
Applicant’s arguments, see pages 9-10 of the Applicant’s Remarks, filed 4 January 2021, with respect to the rejection of claim 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
pages 12-15 of the Applicant’s Remarks, filed 4 January 2021, with respect to the rejection of claim 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.  
In particular, the Examiner notes that the Applicant’s arguments made with respect to Step 2A, Prong One (pages 10-12) are not persuasive because the claim clearly recites explicit mathematical equations, which is all that is required to identify an abstract idea.  The Applicant appears to misunderstand the analysis under the current guidance.  Step 2A as a whole asks whether the claim is “directed to” an abstract idea.  This determination is made based on two prongs.  Step 2A, Prong One alone asks only whether an abstract idea is recited in the claim and nothing more.  Thus, Applicant’s arguments made with respect to Step 2A, Prong One are more properly directed to Step 2A, Prong Two and Step 2B.  Nevertheless, the Examiner is persuaded that the application of the recited abstract idea to determining harmonic pollution within an electricity distribution network constitutes a practical application.  Therefore, claims 1-20 are deemed eligible under 35 U.S.C. 101 and the rejection to claims 1-20 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Eric D. Morehouse on 26 January 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method for detecting a harmonic pollution within an electricity distribution network transmitting an electrical current, the method performed by a device, and the method comprising: 
-  receiving a measurement of at least one voltage and at least one magnitude of
   the current, for each of at least one 
   the network;
 -  calculating a first impedance corresponding to the basic frequency of the current; and 
-  calculating at least a second impedance corresponding to a harmonic
   frequency of the current, and 
-       the first impedance and the at least second impedance being calculated by      transforming the voltages and magnitudes in a two-dimensional transform, defined according to an angle based on the frequency in order to provide a system of 2 vectors of 3 quantities, ud, uq, uo and id, iq, io, respectively, and 
              then, by applying, to determine the first impedance and the at least second impedance, the expressions:
            
                
                    
                        z
                    
                    
                        r
                    
                
                =
                
                    
                        
                            
                                u
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                u
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                i
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                
            
        , to determine a real part for the first impedance and the at least second impedance, respectively, and
            
                
                    
                        z
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                u
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                u
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                i
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                
            
        , to determine an imaginary part for the first impedance and the at least second impedance, respectively;
determining a difference between the first impedance and the at least second impedance; and
determining a harmonic pollution, within the electricity distribution network, based on the difference between the first impedance and the at least second impedance.

6.	(Currently Amended) A meter configured for detection of a harmonic pollution within an electricity distribution network transmitting a three-phase current, the meter comprising: 
-  a voltage meter for measuring voltages and magnitudes of the current for each
   of the phases, of the three-phase current, at a metering point of the network;
-  a first device configured to calculate a first impedance corresponding to the
   basic frequency of the current; 
-  a second device configured to calculate at least a second impedance
   corresponding to a harmonic frequency of the current, 
             the first impedance and the at least second impedance being calculated by transforming the voltages and magnitudes in a two-dimensional transform, defined according to an angle based on the frequency in order to provide a system of 2 vectors of 3 quantities, ud, uq, uo and id, iq, io, respectively, and 
              then, by applying, to determine the first impedance and the at least second impedance, the expressions:
            
                
                    
                        z
                    
                    
                        r
                    
                
                =
                
                    
                        
                            
                                u
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                u
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                i
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                
            
        , to determine a real part for the first impedance and the at least second impedance, respectively, and
            
                
                    
                        z
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                u
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                u
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                d
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                d
                            
                        
                        +
                        
                            
                                i
                            
                            
                                q
                            
                        
                        ×
                        
                            
                                i
                            
                            
                                q
                            
                        
                    
                
            
        , to determine an imaginary part for the first impedance and the at least second impedance, respectively; and wherein
-  the meter is configured to determine a difference between the first impedance
   and the at least second impedance; and
-  the meter is configured to detect harmonic pollution based on the difference
   between the first impedance and the at least second impedance.

The remaining claims 2-5 and 7-21 are left as presented in the amendments of 4 January 2021.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 are allowable over the prior art, for the reason that the expressions for the real and imaginary part of the impedance are not found in the prior art, nor is there any clear suggestion found in the prior art to use such equations.  Thus the claims are allowable in view of the limitations “applying, to determine the first impedance and the at least second impedance, the expressions:                         
                            
                                
                                    z
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            d
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    +
                                    
                                        
                                            u
                                        
                                        
                                            q
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    +
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    , to determine a real part for the first impedance and the at least second impedance, respectively, and                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            q
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    +
                                    
                                        
                                            u
                                        
                                        
                                            d
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                    
                                    +
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                    ×
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    , to determine an imaginary part for the first impedance 
Takase et al. (US PGPub 20150137779) teaches relevant equations for real and reactive power, but does not appear to sufficiently suggest the claimed equations absent impermissible hindsight.  The equations for effective and reactive power when combined with known equations for complex power in terms of impedance and ordinary skill algebraic operations yield similar equations to the claimed equations, but the expression for at least the imaginary part would be different and nothing in the art suggests modification of the expressions from Takase to meet the claimed invention.  Takase also discusses the fifth harmonic.
Li (US PGPub 20140362617) teaches equations similar to Takase, but fails to teach or suggest the claimed expressions for the same reasons.
Rasmussen (US PGPub 20110245990) teaches matrix expressions that yield equations similar to Takase and Li, but are similarly deficient for teaching or suggesting the claimed expressions.
Nos (“Control Strategy of Shunt Active Power Filter Based on an Algebraic Approach”) teaches applying quaternions to AC electrical energy, but does not teach the recited expressions.
Barry (“Electrical circuit analysis using four dimensional complex numbers, in the form of quaternions”) teaches using quaternions in the context of an RLC circuit, but does not disclose the claimed expressions.
Kim et al. (US Pat 9712040) teaches impedance shaping for improvement in harmonic distortion, which involves determining a frequency to be fundamental or a 
Cao (US Pat 8120347) teaches determining harmonic impedance for a number of harmonics and in a method for predicting harmonic-distortion values.  Cao does not suggest using the claimed equations for determining harmonic impedance.
Messerly et al. (US PGPub 20110082486) teaches reducing harmonic distortion by reducing the different between a determined impedance phase and an impedance phase setpoint.  Messerly does not teach the claimed equations, nor is it even directed to an electricity distribution network.
Taimela et al. (US PGPub 20050275976) teaches using impedance determination so optimization of voltage distortion and harmonic current may proceed, but does not disclose the claimed expressions.
Xu (WO 00/10017) teaches a harmonic pollution calculation requiring utility and customer reference impedances and harmonic voltage and current measurements.  Xu does not disclose the claimed expressions.
Bridgeman (US Pat 6147475) discloses predicting harmonic-distortion values by determining harmonic impedance for each of a number of harmonics.
Claims 2-5 and 7-21 are allowed for at least the reason that each claim depends on one of claims 1 and 6, which are allowable for the reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862